Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of May 9, 2012 (this
“Amendment”), is entered into among SS&C TECHNOLOGIES, INC., a Delaware
corporation (the “Borrower”), SS&C TECHNOLOGIES HOLDINGS, INC., a Delaware
corporation (the “Parent”), the other Guarantors party hereto, the Lenders party
hereto, and BANK OF AMERICA, N.A., as Administrative Agent for the Lenders (in
such capacity, the “Administrative Agent”). Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Parent, the Guarantors, the Lenders and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
December 15, 2011 (as amended or modified from time to time, the “Credit
Agreement”); and

WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
provided herein.

NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Amendment.

(a) The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Acquired Business” means the Thomson Reuters PORTIA® business.

“Certain Funds Provisions” means the provisions of the sixth paragraph of that
certain commitment letter, dated February 28, 2012, among the Borrower, the
Arranger and Bank of America.

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03.

“First Amendment” means the First Amendment to Credit Agreement dated as of the
First Amendment Effective Date, by and among the Borrower, the Parent, the other
Guarantors, the Lenders and the Administrative Agent.

“First Amendment Effective Date” means May 9, 2012.



--------------------------------------------------------------------------------

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition or
Debt Issuance, net of (a) direct costs incurred in connection therewith
(including, without limitation, legal, accounting and investment banking fees,
and sales commissions), (b) taxes paid or payable as a result thereof, (c) in
the case of any Disposition, the amount necessary to retire any Indebtedness
secured by a Permitted Lien (ranking senior to any Lien of the Administrative
Agent) on the related property and (d) in the case of any Disposition, any
reserve for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by the Parent or any Subsidiary after such
Disposition thereof, including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
Disposition (which deduction under this subclause (d) shall no longer apply upon
the reversal (without the satisfaction of any applicable liabilities in cash in
a corresponding amount) of any reserve described in this subclause (d) or, if
such liabilities have not been satisfied in cash and such reserve not reversed
within two (2) years of the date of the relevant transaction); it being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
or Cash Equivalents received upon the sale or other disposition of any non-cash
consideration received by any Loan Party or any Subsidiary in any Disposition or
Debt Issuance, but only as and when so received.

“PORTIA® Acquisition” means the Acquisition by the Borrower, directly or
indirectly, of all or substantially all of the assets of the Acquired Business
on the First Amendment Effective Date pursuant to the terms of the Purchase
Agreement.

“Purchase Agreement” means the Asset Purchase Agreement, dated as of
February 28, 2012, by and among the Seller and the Borrower.

“Seller” means Thomson Reuters (Markets) LLC, a Delaware limited liability
company.

“Term Loan” has the meaning specified in Section 2.01(b).

“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.01(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term Loan Commitments of all of the Lenders as
in effect on the First Amendment Effective Date is $175,000,000.

(b) The following definitions in Section 1.01 of the Credit Agreement are hereby
amended to read as follows:

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments, (b) with respect to such Lender’s portion of an
outstanding Incremental Term Loan at any time, the percentage (carried out to
the ninth decimal place) of the outstanding principal amount of such Incremental
Term Loan held by such Lender at such time, and (c) and with respect to such
Lender’s portion of the outstanding Term Loan at any time, the percentage
(carried out to the ninth decimal place) of the outstanding principal amount of
the Term Loan held by such Lender at such time. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto or in any documentation executed by such Lender pursuant
to Section 2.01(d), as applicable. The Applicable Percentages shall be subject
to adjustment as provided in Section 2.15(iv).

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means (a) with respect to an Incremental Term Loan, the
percentage(s) per annum set forth in the applicable Incremental Term Loan
Agreement, and (b) with respect to the Revolving Loans, the Term Loan, the
commitment fee payable pursuant to Section 2.09(a) and the Letter of Credit Fee,
the following percentages per annum, based upon the Consolidated Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 7.02(b):

 

Pricing
Tier

   Consolidated Leverage Ratio    Commitment
Fee   Letters of
Credit   Eurocurrency
Rate Loans   Base
Rate
Loans

1

   >2.50:1    0.40%   2.50%   2.50%   1.50%

2

   <2.50:1 but >2.0:1    0.35%   2.25%   2.25%   1.25%

3

   <2.00:1.0 but >1.50:1.0    0.30%   2.00%   2.00%   1.00%

4

   <1.50:1.0 but >1.00:1.0    0.25%   1.75%   1.75%   0.75%

5

   <1.00:1.0 but >0.50:1.0    0.20%   1.50%   1.50%   0.50%

6

   <0.50:1.0    0.20%   1.25%   1.25%   0.25%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then upon the request of the
Required Lenders, Pricing Tier 1 shall apply as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered and shall continue to apply until the first Business Day immediately
following the date a Compliance Certificate is delivered in accordance with
Section 7.02(b), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the First Amendment Effective
Date through the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 7.02(b) for the fiscal quarter
ending June 30, 2012 shall be Pricing Tier 3.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and book manager.

 

3



--------------------------------------------------------------------------------

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender,
the Term Loan Commitment of such Lender and/or the Incremental Term Loan
Commitment of such Lender.

“Fee Letter” means the letter agreement, dated May 9, 2012, among the Borrower,
the Administrative Agent and the Arranger.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Loan Notice (or
such other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders); provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan, the Term Loan or an
Incremental Term Loan.

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, the Term
Loan or an Incremental Term Loan, (b) a conversion of Loans from one Type to the
other, or (c) a continuation of Eurocurrency Rate Loans, in each case pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit 2.02.

“Maturity Date” (a) as to the Revolving Loans, Swing Line Loans, Letters of
Credit (and the related L/C Obligations) and the Term Loan, May 9, 2017, and
(b) as to an Incremental Term Loan, the final maturity date for such Incremental
Term Loan as set forth in the applicable Incremental Term Loan Agreement;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

(c) The definition of “Permitted Acquisition” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following as the last sentence of such
definition:

Notwithstanding anything in this Agreement to the contrary, the PORTIA®
Acquisition shall be deemed a Permitted Acquisition.

 

4



--------------------------------------------------------------------------------

(d) The title of Section 2.01 of the Credit Agreement is hereby amended to read
as follows:

Revolving Loans, Term Loan and Incremental Term Loans.

(e) Section 2.01(b) of the Credit Agreement is hereby amended to read as
follows:

(b) Term Loan. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make its portion of a term loan (the “Term Loan”) to the
Borrower in Dollars on the First Amendment Effective Date in an amount not to
exceed such Lender’s Term Loan Commitment. Amounts repaid on the Term Loan may
not be reborrowed. The Term Loan may consist of Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

(f) Section 2.01(d)(viii) of the Credit Agreement is hereby amended to read as
follows:

(viii) the maturity date for any Incremental Term Loan shall not be earlier than
the Maturity Date for, and the weighted average life to maturity of any
Incremental Term Loan shall be no shorter than that of, the Revolving Loans and
the Term Loan;

(g) Section 2.01(d)(ix) of the Credit Agreement is hereby amended to read as
follows:

(ix) the interest rate margins and, subject to Section 2.01(d)(viii), the
amortization schedule applicable to any Incremental Term Loan shall be
determined by the Borrower and Lenders providing such Incremental Term Loan;
provided that the all-in yield (whether in the form of interest rate margins,
original issue discount, upfront fees or an adjusted Eurocurrency Rate or Base
Rate floor, with such increased amount being equated to interest margin for
purposes of determining any increase to the applicable interest margin with
respect to the existing Term Loan) applicable to any Incremental Term Loan will
not be more than 0.50% higher than the corresponding all-in yield (after giving
effect to interest rate margins (including the adjusted Eurocurrency Rate and
Base Rate floors), original issue discount and upfront fees) for the existing
Term Loan, unless the interest rate margins with respect to the Term Loan are
increased by an amount equal to (a) the all-in yield with respect to the
Incremental Term Loans minus (b) the corresponding all-in yield on the Term Loan
minus (c) 0.50%; and

(h) Section 2.05(a)(i) of the Credit Agreement is hereby amended to read as
follows:

(i) Revolving Loans, Term Loan and Incremental Term Loans. The Borrower may,
upon notice from the Borrower to the Administrative Agent, at any time or from
time to time voluntarily prepay Revolving Loans, the Term Loan and/or the
Incremental Term Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Administrative Agent not later than
2:00 p.m. (1) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (2) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies and (3) on the date of prepayment of Base Rate Loans;
(B) any such prepayment of Eurocurrency Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding); (C) any prepayment
of Base Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof (or, if less, the entire principal amount
thereof then outstanding); (D) any prepayment of the Term Loan and/or the
Incremental Term Loans shall be applied ratably to the remaining principal
amortization payments and (E) any such notice may be conditioned on the
effectiveness of other financing arrangements or one or more other transactions.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) and currencies of Loans to be prepaid and, if Eurocurrency Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.15,
each such prepayment shall be applied to the Loans of the Lenders in accordance
with their respective Applicable Percentages.

 

5



--------------------------------------------------------------------------------

(i) The following new subsections (iii), (vi) and (v) are added to
Section 2.05(b) of the Credit Agreement:

(iii) Dispositions. The Borrower shall prepay the Term Loan and Incremental Term
Loans as provided in subsection (v) below in an aggregate amount equal to 100%
of the Net Cash Proceeds received from time to time by any Loan Party or any
Subsidiary from all Dispositions (other than Permitted Transfers, Dispositions
set forth on Schedule 8.05, and Dispositions under Sections 8.05(b) or 8.05(d))
which result in the receipt by the Parent and its Subsidiaries of aggregate Net
Cash Proceeds in excess of $5,000,000 in any fiscal year, to the extent such Net
Cash Proceeds are not reinvested in assets (excluding current assets as
classified by GAAP) that are useful in the business of the Borrower and its
Subsidiaries within 365 days after the date of the receipt of any Net Cash
Proceeds from each such Disposition (or, if the Parent or the relevant
Subsidiary, as applicable, has contractually committed within 365 days following
receipt of such Net Cash Proceeds to reinvest such Net Cash Proceeds, 545 days
following receipt of such Net Cash Proceeds).

(iv) Debt Issuances. Immediately upon receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower shall
prepay the Term Loan and Incremental Term Loans as provided in subsection
(v) below in an aggregate amount equal to 100% of such Net Cash Proceeds.

(v) Application of Mandatory Prepayments under Sections 2.05(b)(iii) and
2.05(b)(iv). All amounts prepaid pursuant to Sections 2.05(b)(iii) and
2.05(b)(iv) shall be applied ratably to the Term Loan and the Incremental Term
Loans (in each case, ratably to the remaining principal amortization payments).

 

6



--------------------------------------------------------------------------------

(j) The following new Section 2.07(d) is added to the Credit Agreement:

(d) Term Loan. The Borrower shall repay the outstanding principal amount of the
Term Loan in installments on the dates and in the amounts set forth in the table
below (as such installments may hereafter be adjusted as a result of prepayments
made pursuant to Section 2.05), unless accelerated sooner pursuant to
Section 9.02:

 

Payment Dates

   Principal Amortization
Payment

September 30, 2012

   $4,375,000

December 31, 2012

   $4,375,000

March 31, 2013

   $4,375,000

June 30, 2013

   $4,375,000

September 30, 2013

   $4,375,000

December 31, 2013

   $4,375,000

March 31, 2014

   $4,375,000

June 30, 2014

   $4,375,000

September 30, 2014

   $4,375,000

December 31, 2014

   $4,375,000

March 31, 2015

   $4,375,000

June 30, 2015

   $4,375,000

September 30, 2015

   $4,375,000

December 31, 2015

   $4,375,000

March 31, 2016

   $4,375,000

June 30, 2016

   $4,375,000

September 30, 2016

   $4,375,000

December 31, 2016

   $4,375,000

March 31, 2017

   $4,375,000

Maturity Date

   remaining outstanding


balance

(k) Section 5.02 of the Credit Agreement is hereby amended by adding the
following as the last sentence of such section:

Notwithstanding anything in this Agreement to the contrary, the only conditions
precedent to the Borrowing of the Term Loan on the First Amendment Effective
Date are the conditions precedent set forth in Section 2 of the First Amendment.

(l) The references to “Equity Issuance” in Section 8.02(o) of the Credit
Agreement are hereby replaced with “equity issuance”.

(m) The proviso following subclause (d) of Section 11.01 of the Credit Agreement
is hereby amended to read as follows:

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein, (iii) the Required Lenders shall determine whether
or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders, (iv) a Commitment Increase Amendment shall be effective if
executed by the Loan Parties, each Lender providing an Incremental Term Loan
Commitment or an increase in Revolving Commitments and the Administrative Agent
and (v) the Administrative Agent may (at the direction of the Arranger and after
(i) three Business Days’ prior written notice to the Borrower and (ii) the Loan
Parties’ failure to enter into the requested amendment on or prior to such third
Business Day) amend or modify any provision of this Agreement or the other Loan
Documents solely to implement the “flex provisions” contained in the Fee Letter
that the Arranger is then entitled to implement under the Fee Letter purely to
give effect to such “flex provisions” and, in each case such amendments and
modifications shall become effective without any further action or consent of
any Lender, any Loan Party or other party to any Loan Document. The Lenders
hereby expressly authorize the Administrative Agent to enter into any amendment
to the Loan Documents contemplated by clause (v) of the preceding sentence.

 

7



--------------------------------------------------------------------------------

(n) Section 11.06(b)(i)(B) of the Credit Agreement is hereby amended by adding
“Term Loans and” immediately following the phrase “and $1,000,000 in the case of
an assignment of”.

(o) Clause (B) of Section 11.06(b)(ii) of the Credit Agreement is hereby amended
by adding “, its outstanding Term Loans” immediately following the phrase “(and
the related Revolving Loans thereunder)”.

(p) Section 11.06(b)(iii)(B) of the Credit Agreement is hereby amended to read
as follows:

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Incremental Term Loan Commitment, Term Loan Commitment or Revolving Commitment
if such assignment is to a Person that is not a Lender with a Commitment in
respect of the Commitment subject to such assignment, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (2) any Term Loan or
Incremental Term Loan to a Person that is not a Lender, an Affiliate of a Lender
or an Approved Fund;

(q) Schedule 2.01 to the Credit Agreement is hereby replaced with Schedule 2.01
attached hereto.

(r) RBS Citizens, N.A. shall have the title of “Syndication Agent”.

2. Effectiveness; Conditions Precedent. This Amendment shall be effective upon
satisfaction of the following conditions precedent:

(a) Loan Documents. Receipt by the Administrative Agent of copies of this
Amendment duly executed by the Borrower, the Guarantors and the Lenders.

(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the date hereof, and in form and substance
reasonably satisfactory to the Administrative Agent.

(c) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of a certificate of a Responsible Officer of each Loan Party, in form and
substance reasonably satisfactory to the Administrative Agent and its legal
counsel, (i) certifying that the Organization Documents of such Loan Party
delivered on the Closing Date have not been amended, supplemented or otherwise
modified and remain in full force and effect as of the First Amendment Effective
Date, or, if such Organization Documents have been amended, supplemented or
otherwise modified, attaching certified copies of the Organization Documents and
(ii) attaching resolutions of such Loan Party approving and adopting this
Amendment, the transactions contemplated herein and authorizing the execution
and delivery of this Amendment and any documents, agreements or certificates
related thereto and certifying that such resolutions have not been amended,
supplemented or otherwise modified and remain in full force and effect as of the
First Amendment Effective Date.

 

8



--------------------------------------------------------------------------------

(d) Perfection of Liens. To the extent not previously received, by the
Administrative Agent, receipt by the Administrative Agent of the following:

(i) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the Collateral; and

(ii) all certificates evidencing any certificated Equity Interests pledged to
the Administrative Agent pursuant to the Security Agreement, together with duly
executed in blank, undated stock powers attached thereto.

(e) Financial Statements. Receipt by the Administrative Agent of (i) unaudited
quarterly consolidated financial statements of the Acquired Business for each
calendar quarter ending after December 31, 2011 and prior to the First Amendment
Effective Date (such quarterly financial statements to be delivered within three
(3) Business Days following the Borrower’s receipt thereof and in any event
within 45 days after the end of such quarter) and (ii) a pro forma consolidated
balance sheet and related pro forma consolidated statement of income of the
Parent and its Subsidiaries as of and for the four quarter period ending
December 31, 2011 and each four quarter period ending thereafter (to the extent
such period ends at least 45 days prior to the First Amendment Effective Date),
in each case, prepared after giving effect to the PORTIA® Acquisition.

(f) PORTIA® Acquisition. Receipt by the Administrative Agent of a copy of the
Purchase Agreement (together with all exhibits, schedules, amendments,
supplements and modifications thereto) and all certificates, opinions and other
documents delivered thereunder certified by a Responsible Officer of the
Borrower as being true, complete and correct. Prior to or substantially
concurrently with the Credit Extension on the First Amendment Effective Date,
the PORTIA® Acquisition shall be consummated pursuant to the Purchase Agreement,
and no provision of the Purchase Agreement shall have been altered, amended or
otherwise changed or supplemented or any condition therein waived, in each case,
in any manner materially adverse to the Lenders (in their capacity as such)
without the consent of the Arranger and the Administrative Agent (it being
understood that any change in the purchase price (other than working capital
adjustments forth in the Purchase Agreement) shall be deemed materially adverse
to the Lenders).

(g) Purchase Agreement Representations; Specified Representations; Closing Date
Certificate. (i) The representations and warranties made by the Seller in the
Purchase Agreement that are material to the interests of the Lenders under the
Credit Agreement and the other Loan Documents shall be true and correct on and
as of the First Amendment Effective Date, but only to the extent that the
Borrower or any of its Affiliates have the right to terminate the Borrower’s or
any such Affiliate’s obligations under the Purchase Agreement or decline to
consummate the PORTIA® Acquisition as a result of a breach of such
representations and warranties; (ii) the representations and warranties of the
Loan Parties set forth in Section 6.01(a)(i), Section 6.01(a)(ii) (with respect
to the execution, delivery and performance of the Loan Documents), Section 6.02,
Section 6.03(a), 6.03(b) (with respect to Laws), Section 6.04, Section 6.14,
Section 6.19 (subject to the Certain Funds Provisions), and Section 6.21 shall
be true and correct; (iii) the ratio of Consolidated Funded Indebtedness as of
the last day of the most recently ended fiscal month to Consolidated EBITDA for
the most recently ended four fiscal quarter period (calculated on a Pro Forma
Basis after giving effect to the Term Loan and the PORTIA® Acquisition) shall
not exceed 2.25 to 1.00 and (iv) the Administrative Agent shall have received
(A) a certificate from the chief executive officer, president or chief financial
officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying as to the matters set forth in this
Section 2(g) and (B) a certificate from the chief financial officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that the Loan Parties are Solvent on a consolidated basis.

 

9



--------------------------------------------------------------------------------

(h) Company Material Adverse Effect. There shall not have occurred since
December 31, 2011, a material adverse effect on (a) the business, assets,
results of operations or financial condition of the Acquired Business (taken as
a whole), or (b) the ability of the Seller and the applicable affiliates of the
Seller, taken as a whole, to consummate the transactions contemplated by the
Purchase Agreement, in each case other than an effect resulting from any one or
more of the following: (i) any change in the United States or foreign regulatory
or political conditions, economies or securities or financial markets in general
(including fluctuations in exchange or interest rates) (other than to the extent
such change disproportionately affects the applicable members of the group
comprised of the Seller and all of its respective affiliates (the “Seller
Group”)); (ii) any change that generally affects any industry in which the
Acquired Business operates (other than to the extent such change
disproportionately affects the applicable members of the Seller Group);
(iii) earthquakes, hostilities, acts of war, sabotage or terrorism or military
actions or any escalation or material worsening of any such hostilities, acts of
war, sabotage or terrorism or military actions existing or underway as of
February 28, 2012; (iv) any action taken by the Borrower or any of its
affiliates with respect to the transactions contemplated by the Purchase
Agreement or with respect to the Acquired Business; (v) the effect of any
changes in applicable laws or accounting rules; (vi) any effect resulting from
the announcement of the Purchase Agreement, compliance with the terms of the
Purchase Agreement or the consummation of the transactions contemplated by the
Purchase Agreement, including the loss of, or impact on the relationship of the
Acquired Business with, any employees, customers, suppliers, partners or
distributors; (vii) any action taken by any member of the Seller Group which the
Borrower has expressly requested; or (viii) any failure of the Acquired Business
to meet forecasts, predictions, guidance, estimates, milestones or budgets
(provided that the underlying causes of such failure are not excluded by this
clause (viii)).

(i) Request for Credit Extension. Receipt by the Administrative Agent of a
Request for Credit Extension for the Term Loan in accordance with the
requirements of the Credit Agreement.

(j) Fees. Receipt by the Administrative Agent, the Arranger and the Lenders of
all fees required to be paid on or before the date hereof.

(k) Attorney Costs. The Borrower shall have paid all reasonable fees, charges
and disbursements of counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent invoiced prior
to the date hereof.

3. Ratification of Credit Agreement. Each Loan Party acknowledges and consents
to the terms set forth herein and agrees that this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents, as amended
hereby. This Amendment is a Loan Document.

 

10



--------------------------------------------------------------------------------

4. Joinder of New Lender.

(a) Each of the Persons identified as a “New Lender” on the signature pages
hereto (each, a “New Lender”) hereby agrees to provide Commitments in the amount
set forth on Schedule 2.01 hereto, and the initial Applicable Percentage of the
New Lender shall be as set forth therein.

(b) Each New Lender (i) represents and warrants that (A) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (B) it meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) of the Credit Agreement,
(ii) confirms it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 7.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Amendment, (iii) confirms it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Amendment, (iv) if it is a Foreign Lender, agrees to provide any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the New Lender; and (v) agrees that (A) it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (B) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

(c) The Loan Parties agree that, as of the date hereof, each New Lender shall
(i) be a party to the Credit Agreement and the other Loan Documents, (ii) be a
“Lender” for all purposes of the Credit Agreement and the other Loan Documents,
and (iii) have the rights and obligations of a Lender under the Credit Agreement
and the other Loan Documents.

5. Authority/Enforceability. Each Loan Party represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Loan Party and
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms, subject to applicable Debtor Relief Laws and to general
principles of equity.

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by such Loan Party of this Amendment.

(d) The execution and delivery of this Amendment does not (i) contravene the
terms of its Organization Documents or (ii) violate any Law.

6. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
format (.pdf) shall be effective as an original.

 

11



--------------------------------------------------------------------------------

7. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

8. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

9. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Amendment.

10. Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

[remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWER:  

SS&C TECHNOLOGIES, INC.,

a Delaware corporation

  By:   /s/    Patrick J. Pedonti   Name:     Patrick J. Pedonti  
Title:       Senior Vice President, Chief Financial Officer and Treasurer

 

GUARANTORS:  

SS&C TECHNOLOGIES HOLDINGS, INC.,

a Delaware corporation

  By:   /s/    Patrick J. Pedonti   Name:     Patrick J. Pedonti  
Title:       Senior Vice President, Chief Financial Officer and Treasurer

 

 

SS&C TECHNOLOGIES NEW JERSEY, INC.,

a New Jersey corporation

  By:   /s/    Patrick J. Pedonti   Name:     Patrick J. Pedonti   Title:      
Senior Vice President and Treasurer

 

 

FINANCIAL MODELS COMPANY LTD.,

a New York corporation

  By:   /s/    Patrick J. Pedonti   Name:     Patrick J. Pedonti   Title:      
Senior Vice President and Treasurer

 

 

PC CONSULTING, INC.,

a Utah corporation

  By:   /s/    Patrick J. Pedonti   Name:     Patrick J. Pedonti   Title:      
Senior Vice President and Treasurer

SS&C TECHNOLOGIES, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT